FILED
                                                                          United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                              Tenth Circuit

                             FOR THE TENTH CIRCUIT                                July 7, 2020
                         _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
 HANEEN SALEH,

       Plaintiff - Appellant,

 v.                                                             No. 20-1094
                                                   (D.C. No. 1:19-CV-03243-LTB-GPG)
 KEDIR KIMO; SUN COAST GEN. INS.                               (D. Colorado)
 AGENCY LLC; R&M PROFESSIONAL
 SERVICES,

       Defendants - Appellees.

 –––––––––––––––––––––––––––––––––––

 HANEEN SALEH,

       Plaintiff - Appellant,

 v.                                                             No. 20-1095
                                                   (D.C. No. 1:19-CV-03242-LTB-GPG)
 CIMINO AND DENHAM, LLC;                                       (D. Colorado)
 RICHARDS AND SIMPSON;
 CATHERINE JOAN BURNETT
 DOTSON; BRIAN C. DOTSON; USAA
 INSURANCE COMPANY; LAUFER T.
 JAMES; MOHIE ALDEEN MALIKI,

       Defendants - Appellees.
                      _________________________________

                                ORDER AND JUDGMENT *


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of these
appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
                         _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________


       Haneen Saleh—proceeding pro se 1—appeals the dismissal without prejudice of

her amended complaints in two cases. We affirm in both cases because Ms. Saleh’s

appellate briefs do not explain how the district court erred in its determination that it

lacked subject matter jurisdiction, and because our review of Ms. Saleh’s arguments is

barred by the firm waiver rule.

                                  I.   BACKGROUND

                                  A. Appeal No. 20-1094

       On November 15, 2019, Ms. Saleh filed a complaint—on behalf of herself and

other unnamed persons—asserting two claims against Kedir Kimo, Sun Coast General

Insurance Agency, and R&M Professional Services. Ms. Saleh styled her first claim as

“legal system in the law,” and accused each defendant of taking part in insurance fraud

related to a car accident. ROA 8, 55–56 (accident report). Ms. Saleh’s second claim made

brief reference to her husband and children’s “rights of safety” but ultimately described

that claim as being the “same as claim one.” ROA 10.




be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       1
         Because Ms. Saleh appears pro se, “we liberally construe [her] filings, but we
will not act as [her] advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

                                                  2
       Four days later, the district court ordered Ms. Saleh to cure deficiencies in the

complaint. On December 17, 2019, Ms. Saleh filed an amended complaint restating the

allegations that previously appeared in claim one and omitting claim two.

       On January 6, 2020, the district court issued an order to show cause why

Ms. Saleh’s complaint should not be dismissed for lack of standing and jurisdiction. On

January 29, 2020, Ms. Saleh responded that she had standing to assert claims on behalf of

her husband through a power of attorney. Ms. Saleh further alleged that the district court

had diversity jurisdiction to hear her case because she is a “citizen of Texas[,] not

Colorado,” and because Sun Coast General Insurance Agency is “located in California.”

ROA 36–37.

       On February 13, 2020, a magistrate judge recommended that Ms. Saleh’s amended

complaint be dismissed for lack of standing and subject matter jurisdiction, and for

failure to comply with Federal Rule of Civil Procedure 8. Ms. Saleh did not file

objections to the magistrate judge’s recommendation within fourteen days. The district

court adopted the magistrate judge’s recommendation and dismissed Ms. Saleh’s

amended complaint without prejudice.

       On March 4, 2020, Ms. Saleh filed a letter with the district court explaining that,

in addition to representing her husband, she is also representing herself and her children.

Ms. Saleh’s letter also explained that local lawyers had refused to take her case. That

same day, Ms. Saleh filed a motion for the appointment of counsel. The district court

determined that Ms. Saleh’s letter was not timely filed and that her motion for

appointment of counsel was moot. Ms. Saleh timely filed a notice of appeal.

                                                 3
                                 B. Appeal No. 20-1095

       On November 15, 2019, Ms. Saleh filed a complaint—on behalf of herself and

other unnamed persons—against Cimino and Denham LLC, Richards and Simpson,

Catherine Joan Burnett Dotson, Brian C. Dotson, USAA Insurance Company, “the 3rd

defendant witness,” and Laufer T. James. ROA 5–6. Ms. Saleh’s complaint specifically

alleged that (1) Cimino and Denham LLC lost Ms. Saleh’s case files and kicked her out

of their office; (2) Richards and Simpson presented a fake police report about a car

accident; (3) the Dotsons and Laufer T. James “track[ed] and monitor[ed]” Ms. Saleh

after a car accident; (4) USAA conspired with Ms. Saleh’s doctors to thwart her

insurance claim; and (5) “the 3rd defendant witness” concealed information about the car

accident in an attempt to benefit the Dotsons. ROA 8–9.

       Four days later, the district court ordered Ms. Saleh to cure deficiencies in the

complaint. On December 17, 2019, Ms. Saleh filed three separate amended complaints

that restated the allegations in the original complaint. In one of the amended complaints,

Ms. Saleh added Mohie Aldeen Maliki as a new defendant. Specifically, Ms. Saleh

alleged that Mohie Aldeen Maliki produced fraudulent insurance reports.

       On January 7, 2020, the district court ordered Ms. Saleh to file a single pleading

containing all her claims for relief. Rather than submit a new amended complaint,

Ms. Saleh filed a handwritten reply explaining the basis for standing and the district

court’s subject matter jurisdiction.

       On February 13, 2020, a magistrate judge recommended that Ms. Saleh’s amended

complaints be dismissed (1) for lack of standing and subject matter jurisdiction,

                                                 4
(2) because the amended complaints are barred by the Rooker-Feldman doctrine, and

(3) because Ms. Saleh failed to comply with Federal Rule of Civil Procedure 8. Ms. Saleh

did not file objections to the magistrate judge’s recommendation within fourteen days.

The district court adopted the magistrate judge’s recommendation and dismissed

Ms. Saleh’s amended complaints without prejudice.

       Ms. Salah then filed a letter explaining the factual circumstances surrounding her

lawsuit, together with a motion for the appointment of counsel. The district court ruled

Ms. Saleh’s letter untimely and denied her motion as moot. Ms. Saleh then timely filed a

notice of appeal.

                                    II.   DISCUSSION

                                     A. The Merits

       We affirm the district court’s dismissal of Ms. Saleh’s amended complaints for

two independent reasons: First, Ms. Saleh’s briefs submitted to this court do not explain

how the district court erred in its reasoning. Second, Ms. Saleh is subject to the firm

waiver rule because she did not timely file objections to the magistrate judge’s

recommendations.

   Inadequate Briefing

       An appellant’s opening brief must contain “appellant’s contentions and the reasons

for them, with citations to the authorities and parts of the record on which the appellant

relies.” Fed. R. App. P. 28(a)(8)(A). “Consistent with this requirement, we routinely have

declined to consider arguments that are not raised, or are inadequately presented, in an

appellant’s opening brief.” Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007).

                                                 5
“Stated differently, the omission of an issue in an opening brief generally forfeits

appellate consideration of that issue.” Id. These requirements apply equally to pro se

litigants. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 841 (10th Cir. 2005).

       In appeal No. 20-1094 and in appeal No. 20-1095, Ms. Saleh filed opening briefs

that merely restate the allegations contained in her amended complaints. Specifically,

Ms. Saleh argues that an unnamed individual filed fraudulent insurance claims pertaining

to a car accident involving Ms. Saleh’s husband, when in fact no such accident ever took

place. Ms. Saleh faults the district court for failing to conduct any hearings in either case

but does not otherwise explain why the district court’s legal conclusions were erroneous.

       Because Ms. Saleh’s briefs do not identify any specific legal errors committed by

the district court that might merit reversal, we are obliged to affirm. We acknowledge that

Ms. Saleh and her husband struggle to understand English, but that fact does not

authorize us to “fill the void by crafting arguments and performing the necessary legal

research.” Id. (quoting Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001)).

   Firm Waiver Rule

       “This court has adopted a firm waiver rule under which a party who fails to make

a timely objection to the magistrate judge’s findings and recommendations waives

appellate review of both factual and legal questions.” Morales-Fernandez v. I.N.S., 418
F.3d 1116, 1119 (10th Cir. 2005). “This rule does not apply, however, when (1) a pro se

litigant has not been informed of the time period for objecting and the consequences of

failing to object, or when (2) the ‘interests of justice’ require review.” Id.



                                                   6
       The firm waiver rule applies in appeal No. 20-1094 and in appeal No. 20-1095. In

neither case did Ms. Saleh file timely objections to the magistrate judge’s

recommendation.

       The first exception to the firm waiver rule does not apply in either case. The

magistrate judge informed Ms. Saleh of the time limit for filing objections and of the

consequences of failing to do so.

       The “interests of justice” exception also does not apply. Relevant factors include

“a pro se litigant’s effort to comply, the force and plausibility of the explanation for [her]

failure to comply, and the importance of the issues raised.” Id. at 1120. Here, Ms. Saleh

does not explain why she failed to timely file written objections to the magistrate judge’s

recommendations. And even if we were to liberally construe Ms. Saleh’s limited English

as providing such an explanation, the interests of justice would not favor waiving the rule

in this case. Our own review of the record reveals that Ms. Saleh never alleged complete

diversity between the parties to either lawsuit. Consequently, the district court did not

commit any “plain error” in its determination that it lacked subject matter jurisdiction.

See id. at 1122 (analogizing the interests of justice exception to plain error review). For

these reasons, the firm waiver rule applies and bars us from reviewing Ms. Saleh’s

arguments.

                       B. Motion to Proceed in Forma Pauperis

       In appeal No. 20-1094 and in appeal No. 20-1095, Ms. Saleh filed motions to

proceed in forma pauperis. “In order to succeed on [her] motion[s], an appellant must

show a financial inability to pay the required filing fees and the existence of a reasoned,

                                                  7
nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Ms. Saleh has not met this

burden; our review of the record reveals no nonfrivolous argument in support of her

appeals. Accordingly, we also deny Ms. Saleh’s motions to proceed in forma pauperis.

                                 III.   CONCLUSION

      For the foregoing reasons, we AFFIRM in appeal No. 20-1094 and in appeal

No. 20-1095. We also DENY Ms. Saleh’s motions to proceed in forma pauperis in both

appeals.

                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                               8